Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-5, 7-9, 14-16, 18-19, 21 and 23-28 are pending in this application.
	The outstanding ground of rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for failing to comply with the written description requirement is withdrawn in view of the claim amendments and remarks filed on 7/22/2022.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-9, 14-16, 18-19, 21, and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Ensminger et al. (US 5,506,195) and Schonbeck et al. (US 3,953,445) in view of Vermeer et al. (US 2009/0247597), CN 101965835, Bristow (US 2019/0380338), CN 103039490, Allison, and Geeroms et al. for the reasons of record set forth in the Office action of 4/26/2022 at pages 4-16, which are incorporated herein by reference.  

New claim 28 further recites a mesotrione to pyridate weight ratio of 1:10 to 1:11.2.  However, mesotrione has been taught to be used at 20-500 g/ha and pyridate has been taught to be used at 200-5000 g/ha.  Therefore, the ordinary skilled artisan would have been able to utilize the known application rates of mesotrione and pyridate to obtain the ratios recited in claim 28.  
	Applicant’s arguments and declaration filed on 7/22/2022 have been given due consideration, but they were deemed unpersuasive.
Applicant argues that the Henriet declaration of 7/22/2022 is evidence of unexpected stability of mesotrione when formulated as claimed.  The Examiner cannot agree for the following reasons.
(1) No data:  No data is provided; only conclusory statements are provided without actual data to permit side-by-side comparison of mesotrione loss under test conditions.  
(2) Contradictory statement is made, which emphasizes the need for data:
In paragraph 7 of the declaration, the declarant states, “the mesotrione from composition 3 is not stable and still degrades” (emphasis added).  Composition 3 is actually Applicant’s inventive composition, so Applicant is declaring that the inventive composition is not stable. Such conflicting statement only emphasizes the need to review the actual data of exact mesotrione loss under test conditions. 
	(3) No disclosure of test conditions to determine storage stability: Evaluation of Applicant’s assertion of improved mesotrione stability compared to Bristow’s compositions A and C cannot be made, because it is not clear that all of Bristow’s test conditions were followed.  The declaration provides no disclosure of storage test conditions/protocol.  Bristow (US 2019/0380338) stored the tested samples in a thermostatic oven at 54° C for 14 days and 30 days and disclosed mesotrione decomposition after such periods. The declaration has no information on how the sample compositions were tested.
	This issue can be seen as significant because the instant specification at page 13 disclosed only the 14 day test at 54° [Symbol font/0xB1] 2° C.  The 14 day test gives different result than the 30 day test.  For example, the specification at page 13 mentions EU Commission Regulation 545/2011, which requires less than 5% loss for the 14 day test.  According to this standard, Bristow’s composition C would not be considered “unstable” because it lost only 2.8% mesotrione.  
	Thus, failure to disclose the test conditions to determine storage stability renders the declaration defective because it cannot be determined how the samples were tested and how much mesotrione was lost or degraded so that a side-by-side comparison with Bristow’s results can be made.  
	(4) Not commensurate in scope
	Even if the above discussed deficiencies were not present, the declaration raises the issue of the results not being commensurate in scope with that of the claimed subject matter.  
Inventive compositions 1-3 have greater or equal amount of pyridate compared to mesotrione.  All claims except new claim 28 do not require pyridate to be present in greater or equal amount.  The burden of establishing nonobviousness is on Applicant, and Applicant has not established that unexpected storage stability is obtained throughout the range of herbicide amounts readable on the claims, for example when the amount of mesotrione is greater than pyridate.  
Inventive compositions 1-3 contain 8.5%, 9% or 12% surfactants.  The claims have no recitation of surfactant amounts.  Applicant has not established that unexpected storage stability is obtained throughout the range of surfactant amounts readable on the claims, for example when the amount of surfactants is 0.1% or 40%. 
Inventive compositions 1-3 have only a limited ratio of alkyl sulfate to ligninsulfonate (1:3.5 and 1:2.4) and only one ratio of alkyl naphthalene sulfonate to polymer condensate of alkyl naphthalene sulfonate with formaldehyde (1: about 2.4).  Applicant has not established that unexpected storage stability is obtained throughout the range of surfactant to surfactant ratios readable on the claims, for example when alkyl sulfate to ligninsulfonate ratio is 10:1.  
For these reasons, the Henriet declaration of 7/22/2022 fails to establish sufficient evidence of nonobviousness of the claimed invention.  
 Applicant argues also that the “Examiner has not provided data” to support the contention that a weed can be resistant to a herbicidal mode of activity that is not the same as the modes of activity of mesotrione or pyridate, and against those resistant weeds, a herbicide comprising mesotrione and pyridate would provide acceptable control.  The Examiner maintains that no data is need because the claims do not require resistance against all herbicides.  Resistance against one particular herbicide does not mean that there is resistance against different herbicides such as mesotrione and/or pyridate.  
Applicant argues further that the 3/8/2022 declaration by Vanhassel show unexpected results against resistant weeds, for example against KICEL, Kickxia elatine.  This declaration was fully reviewed in the Office action of 4/26/2022, and the discussion there is repeated below.  
There are several reasons why the 3/8/2022 declaration by Vanhassel is not sufficient evidence of nonobviousness.  First, the claims require (1) a granular concentrate composition, (2) at least two different surfactants as discussed above, and (3) applied to resistant undesirable vegetation.  None of these claim requirements are met by the declaration evidence.  Evidence of nonobviousness must be directed to the claimed invention.  Second, even if the declaration somehow established that the declaration data were obtained by applying a dry granular concentrate composition with at least two surfactants to resistant weeds, as claimed, the data is not sufficient evidence of nonobviousness.  The burden is on Applicant to show that the results would have been unexpected by the ordinary skilled artisan, but calculations for expected result are not provided in Table 3 and the “average observed values minus the expected values” that rely on a compilation of Colby calculations as shown in Figure 1 are not sufficient evidence of nonobviousness.  Colby calculations are not the touchstone of unexpected synergism calculation, because Colby calculations can provide an expectation of less than additive result.  Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).  Furthermore, the declaration ignores the fact that synergy between pyridate and an HPPD inhibitor such as mesotrione would have been expected (Geeroms et al.).  Geeroms et al. disclose, “We can conclude that pyridate has a synergistic effect in combination with HPPD-inhibitors” and ““good complementary effect was found between pyridate and the HPPD-inhibitor mesotrione.”  
Regarding the data pertaining to KICEL, it is noted that pyridate has been taught to be synergistic with an HPPD inhibitor such as mesotrione.  The declaration fails to establish that the declaration results would have been unexpected to an ordinary skilled artisan who has already been taught that pyridate and mesotrione are synergistic.  Also, even if Applicant were to resolve all of the above-noted deficiencies of this declaration, the claims are not commensurate in scope with data for one weed.  Strong prima facie showing of obviousness against the broader claims not limited to KICEL may withstand even considerable evidence of secondary considerations.  See Pfizer v. Apotex, 82 USPQ2d 1321, 1323 (Fed. Cir. 2007); Asyst Technologies v. Emtrak, 88 USPQ2d 1623, 1628 (Fed. Cir. 2008).  
Moreover, the previous Office action stated that the underlying Colby calculations are inherently problematic in providing an estimate of what would have been expected.  For example, the following anomalous conclusions can be reached from Applicant’s own data if Colby were used on pyridate itself.  If two herbicide samples X and Y were identical and contained pyridate, the following inaccurate Colby-based synergism conclusion can be shown against weeds SOLNI and POAAN:

Percent efficacy against SOLNI, Solanum nigrum


0 Herbicide X
Herbicide X
(300 g/ha pyridate)
Synergism conclusion
0 Herbicide Y
0

67

Herbicide Y
(300 g/ha pyridate)
67
77 
(89.1 expected)
Antagonistic


Percent efficacy against POAAN, Poa annua


0 Herbicide X
Herbicide X
(300 g/ha pyridate)

0 Herbicide Y
0

5

Herbicide Y
(300 g/ha pyridate)
5
13
(9.75 expected)
Synergistic

Colby would conclude that pyridate is antagonistic to itself and also synergistic to itself, depending on the weed.  Colby calculations are thus inherently problematic because they do not provide an accurate model of known systems, let alone unknown systems.  Colby does not take into account the fact that plants do not respond linearly to herbicidal doses.  Thus, the observed result can appear less than additive (antagonistic) against SOLNI and synergistic against POANN, when in fact there is no antagonism or synergism because the observed result is actually the expected result, the result of cumulative effect of herbicidal doses against the weed.  
Applicant additionally argues that it would not be obvious to combine and modify the cited references to achieve the instant claims without the benefit of hindsight.  The Examiner reiterates the obviousness rationale fully set forth in the Office action of 4/26/2022.  In summary, the prior art is fairly suggestive of the claimed invention because both mesotrione and pyridate are known to be formulated as water dispersible granules at the claimed concentration and proportion ranges, as fully discussed in the 4/26/2022 Office action, and mesotrione is known to be formulated as a water dispersible granule with a mixture of two surfactants, as currently claimed.  The combination of mesotrione and pyridate in one granular formulation is suggested by their known combination in other formulation types, their known synergistic herbicidal activity, their usefulness together to provide a broad spectrum of activity and combat herbicidal resistance, and the fact that they are both known to be formulated as water dispersible granules with other herbicides.  No hindsight was applied in this ground of rejection. 
For these reasons, all claims are rejected again.  
Applicant's amendment necessitated the new ground of rejection presented in this Office action (inclusion of a new claim in a previously applied ground of rejection).  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN PAK whose telephone number is (571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN PAK/Primary Examiner, Art Unit 1699